Citation Nr: 1131062	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  06-28 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than June 15, 2005, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 1983 to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas granted service connection for PTSD (30%. effective from June 15, 2005).  As the Veteran is a relative of an employee at the Waco, Texas RO, jurisdiction of the file remains with the Houston, Texas RO.  

In November 2006 and May 2011, the Veteran testified at hearings held before a decision review officer and the undersigned Veterans Law Judge, respectively.  Transcripts of both hearings have been associated with the claims folder.

At the hearing, new evidence in the form of VA treatment records were obtained, which relate to the issue on appeal.  The Veteran specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2007).  


FINDINGS OF FACT

1.  The Veteran was discharged from active service in February 1991.

2.  Communication received on September 30, 2004, which could reasonably be construed as an informal claim for service connection for a psychiatric disorder, was abandoned by the Veteran.  

3.  An original claim for service connection for PTSD was filed on June 15, 2005, more than one year after he was separated from service.

4.  In May 2006, the RO granted service connection for PTSD and assigned a 30 percent evaluation, effective from June 15, 2005.

5.  There is no communication of record prior to June 15, 2005, except for the abandoned September 30, 2004 informal claim, that can reasonably be construed as a formal or informal claim for entitlement to VA compensation benefits based on PTSD.


CONCLUSION OF LAW

The criteria for an effective date prior to June 15, 2005, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) has also held, however, that VCAA notice is not required under circumstances where a claim for service connection is granted, a rating and an effective date are assigned, and the claimant files an appeal as to the evaluation assigned to that grant.  See Dingess v. Nicholson, 19 Vet. App. at 491 (in which the Court held that, "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled").  Rather, under those circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the Veteran's claim for an earlier effective date for the grant of service connection for PTSD falls within this fact pattern.  Prior to the RO's May 2006 grant of service connection for this disability, the Veteran was notified (by a June 2005 letter) of the evidence needed to establish that underlying issue.  After receiving notice of the award of service connection for this disability here at issue, the Veteran perfected a timely appeal with respect to the effective date assigned to the grant.  Clearly, no further section 5103(a) notice is required for this increased rating claim.  

Regarding the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103, the record shows that the Veteran has been provided with various communications (including the May 2006 rating decision, the July 2006 statement of the case, and the November 2006 supplemental statement of the case) that contain notice of VA's criteria for assigning effective dates, his appellate rights, a summary of relevant evidence, citations to applicable law, and a discussion of the reasons for the decision made by the agency of original jurisdiction.  In short, the procedural requirements of the law have been satisfied.  No further due process development of notification of this increased rating claim is required.  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, and secured an examination in furtherance of his claim.  A current pertinent VA examination would not assist in determining whether an earlier effective date for the grant of service connection for PTSD is warranted.  Accordingly, the Board finds that VA has no duty to inform or assist that was unmet in this appeal.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  

II.  Analysis

The Veteran contends that is entitled to an effective date earlier than June 15, 2005, for the award of service connection for PTSD because his symptoms have been manifested since he was discharged from service in February 1991.  Specifically, the Veteran contends that the award of service connection for PTSD should be made effective from the time of discharge from service.  

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2010).

The Board notes that a specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA.   38 C.F.R. § 3.151 (2010).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  Any communication or action indicating an intent to apply for a benefit may be considered an informal claim.  38 C.F.R. § 3.155 (2010).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Where a prior claim has been abandoned, the Veteran must file a new claim, and the effective date of service connection will not be earlier than the date of the receipt of the new claim, or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.158, 3.400(b) (2010).

A review of the claims file shows that, in connection with an increased rating claim that the Veteran submitted and which was received on September 30, 2004, he indicated having anxiety and depression due to the severity of his service-connected spine disability.  Subsequently, the RO in December 2004 sent a notice in accordance with the VCAA in which service connection for depression with anxiety secondary to a back condition was listed as an issue being developed by the RO in addition to other issues.  If the RO considered the Veteran's September 2004 correspondence to be an informal claim for service connection for a psychiatric disorder, it does not appear that an application form for benefits was forwarded to the Veteran.  

Importantly, however, the Veteran did not submit any evidence regarding service connection for a psychiatric disorder on either a direct basis or as secondary to the service-connected spine disability.  In December 2004 and March 2005 rating decisions, although the RO adjudicated the other issues listed in the December 2004 VCAA correspondence that included service connection for depression with anxiety secondary to a back condition, that psychiatric issue was not adjudicated.  Significantly, there is no indication from the Veteran showing an intent to claim service connection for a psychiatric disorder after the September 30, 2004, correspondence until a claim for service connection for PTSD was received on June 15, 2005.

According to post-service medical records, a letter dated in July 2005 reveals that the Veteran was diagnosed with PTSD on March 17, 2005.  There is no indication in the Veteran's treatment records prior to 2005 that he was diagnosed with PTSD or any other psychiatric disorder.  

The Veteran filed his claim for service connection for PTSD on June 15, 2005.  Service connection subsequently was granted, effective June 15, 2005, the date the claim was received.  At both of his hearings, the Veteran admitted that he did not file his claim until June 2005; he also testified that he was not diagnosed until 2005.  

Based on a review of the evidence, the Board finds that an effective date earlier than June 15, 2005, is not warranted.  The Board acknowledges that in February 2009, the Court held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Applying Clemons to this case, the Veteran's September 30, 2004, correspondence indicating psychiatric symptoms--which he believed was due to his service-connected spine disability--could be construed as an informal claim for service connection for a psychiatric disorder.  As discussed above, such claim was not adjudicated by the RO; however, no formal claim for service connection for a psychiatric disorder was received until the instant claim for PTSD was received on June 15, 2005.  The Veteran himself testified that he did not file his claim until June 2005.  Indeed, at no time during this appeal has the Veteran indicated that he believed his September 30, 2004, correspondence was a claim for service connection for a psychiatric disorder.  In this regard, the Board acknowledges that it does not appear that the RO sent an application for benefits form to the Veteran for him to file a formal claim in 2004.  However, the Veteran did receive VCAA notification in December 2004 and failed to submit any additional evidence.  Such letter requested that the Veteran submit evidence pertaining to service connection for depression with anxiety secondary to a back condition; the Veteran was informed that he had up to one year to submit such evidence.  No further evidence pertaining to service connection for a psychiatric disorder was submitted until the claim file on June 15, 2005.  

Because the Veteran failed to respond to the December 2004 letter asking for evidence to support his claim, to the extent that the September 2004 correspondence could be construed as an informal claim for service connection for a psychiatric disorder, that claim is considered abandoned.  38 C.F.R. § 3.158 (2010).  In cases where a prior claim has been abandoned, the effective date of service connection will not be earlier than the date of the receipt of the new claim, or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.158, 3.400(b).  Therefore, the correspondence received on September 30, 2004, cannot be the basis for an effective date earlier than June 15, 2005.

In reaching this conclusion, the Board has considered the Veteran's testimony and written contentions with regard to his claim for an earlier effective date.  While the Board does not doubt the sincerity of the Veteran's believe that the effective date for his grant of service connection for PTSD should be the date of discharge from service, the record on appeal does not reflect any information or evidence prior to June 15, 2005, aside for the abandoned September 2004 claim, that could be construed as a claim of service connection.  As noted above, where a prior claim has been abandoned, the Veteran must file a new claim, and an award of compensation based on an original claim will generally be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  Therefore, while the Veteran contends that the effective date for the grant of service connection for PTSD should be earlier than June 15, 2005, the record presents no evidentiary basis for the assignment of an earlier effective date.  The governing legal authority is clear and specific and VA is bound by it.  As a result, the Veteran's claim for an earlier effective date is denied.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to an effective date earlier than June 15, 2005, for the grant of service connection for PTSD is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).

ORDER

Entitlement to an effective date earlier than June 15, 2005, for the grant of service connection for PTSD is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


